DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/15/2020, 10/14/2020, 2/2/2021, 6/1/2021, 7/30/2021 and 4/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,142,563.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 25 of the instant application are a broader recitation and an obvious variation of claim 10 of U.S. Patent No. 10,142,563.  A mapping of the corresponding claims appears below.

Regarding claims 1 and 25, claims 1 and 25 are a broader recitation and an obvious variation of claim 10 of US 10,142,563.  Please see the chart below
Present application (17/020,920)
Reference Patent (10,142,563)
Notes
An imaging sensor, comprising:
An electronic apparatus comprising: an imaging sensor including: 
Broader recitation
A plurality of pixels each including a photoelectric converter that converts light into charge and a transfer transistor for transferring the charge resulting from conversion by the photoelectric converter;
A plurality of first pixels each including a first photoelectric converter that converts light into charge and a first circuit that is connected to the first photoelectric converter; a first region that includes the first photoelectric converters arrayed in a first direction and a second direction crossing the first direction;
Obvious variation and broader recitation

A plurality of second pixels each including a second photoelectric converter that converts light into charge and a second circuit that is connected to the second photoelectric converter; a second region that is different from the first region and includes the second photoelectric converters arrayed in the first direction and the second direction;
Obvious variation
A first control line that is connected to a first transfer transistor included in each of a plurality of first pixels disposed side by side in a row direction and a column direction among the plurality of pixels, and receives a first control signal for controlling the first transfer transistor; and
A first control line that receives a first control signal for controlling the first circuits respectively corresponding to each of the arrayed first photoelectric converters; and
Obvious variation
A second control line that is connected to a second transfer transistor included in each of a plurality of second pixels disposed side by side in the row direction and the column direction among the plurality of pixels, and receives a second control signal for controlling the second transfer transistor.
A second control line that is different from the first control line and receives a second control signal for controlling the second circuits respectively corresponding to each of the arrayed second photoelectric converters; and 
Obvious variation

A generator that generates first image data based on first signals output from the first pixels and generates second image data based on second signals output from the second pixels;
Broader recitation

Wherein: the first circuits each include a first transfer circuit for transferring the charge converted by the corresponding photoelectric converter, and the second circuits each include a second transfer circuit for transferring the charge converted by the corresponding second photoelectric converter.
Obvious variation


Claims 1 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,142,563.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 25 of the instant application are a broader recitation and an obvious variation of claim 21 of U.S. Patent No. 10,142,563.  A mapping of the corresponding claims appears below.

Regarding claims 1 and 25, claims 1 and 25 are a broader recitation and an obvious variation of claim 21 of US 10,142,563.  Please see the chart below
Present application (17/020,920)
Reference Patent (10,142,563)
Notes
An imaging sensor, comprising:
An electronic apparatus comprising: an imaging sensor including: 
Broader recitation
A plurality of pixels each including a photoelectric converter that converts light into charge and a transfer transistor for transferring the charge resulting from conversion by the photoelectric converter;
A plurality of first pixels each including a first photoelectric converter that converts light into charge and a first circuit that is connected to the first photoelectric converter; a first region that includes the first photoelectric converters arrayed in a first direction and a second direction crossing the first direction;
Obvious variation and broader recitation

A plurality of second pixels each including a second photoelectric converter that converts light into charge and a second circuit that is connected to the second photoelectric converter; a second region that is different from the first region and includes the second photoelectric converters arrayed in the first direction and the second direction;
Obvious variation
A first control line that is connected to a first transfer transistor included in each of a plurality of first pixels disposed side by side in a row direction and a column direction among the plurality of pixels, and receives a first control signal for controlling the first transfer transistor; and
A first control line that receives a first control signal for controlling the first circuits corresponding to respective ones of the first photoelectric converters arrayed in the first and second directions;
Obvious variation
A second control line that is connected to a second transfer transistor included in each of a plurality of second pixels disposed side by side in the row direction and the column direction among the plurality of pixels, and receives a second control signal for controlling the second transfer transistor.
A second control line that is different from the first control line and receives a second control signal for controlling the second circuits corresponding to respective ones of the second photoelectric converters arrayed in the first and second directions; and 
Obvious variation

A generator that generates first image data based on first signals output from the first pixels and generates second image data based on second signals output from the second pixels;
Broader recitation

Wherein: the first circuits each include a first transfer circuit for transferring the charge converted by the corresponding first photoelectric converter, and the second circuits each include a second transfer circuit for transferring the charge converted by the corresponding second photoelectric converter.
Obvious variation


Claims 1 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 48 of U.S. Patent No. 10,841,512.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 25 of the instant application are a broader recitation and an obvious variation of claim 48 of U.S. Patent No. 10,841,512.  A mapping of the corresponding claims appears below.

Regarding claims 1 and 25, claims 1 and 25 are a broader recitation and an obvious variation of claim 48 of US 10,841,512.  Please see the chart below
Present application (17/020,920)
Reference Patent (10,841,512)
Notes
An imaging sensor, comprising:
An electronic apparatus comprising: an imaging sensor including: 
Broader recitation
A plurality of pixels each including a photoelectric converter that converts light into charge and a transfer transistor for transferring the charge resulting from conversion by the photoelectric converter;
A plurality of pixels; 
Obvious variation 
A first control line that is connected to a first transfer transistor included in each of a plurality of first pixels disposed side by side in a row direction and a column direction among the plurality of pixels, and receives a first control signal for controlling the first transfer transistor; and
A first control line connected to a plurality of first pixels, included in the pixels, the first pixels each including a first photoelectric converter that converts light into charge and outputting a first signal based on the charge resulting from conversion by the first photoelectric converter, the first control line receiving a first control signal for controlling the first pixels; and
Obvious variation
A second control line that is connected to a second transfer transistor included in each of a plurality of second pixels disposed side by side in the row direction and the column direction among the plurality of pixels, and receives a second control signal for controlling the second transfer transistor.
A second control line connected to a plurality of second pixels, included in the pixels, the second pixels each including a second photoelectric converter that converts light into charge and outputting a second signal based on the charge resulting from conversion by the second photoelectric converter, the second control line receiving a second control signal for controlling the second pixels; and 
Obvious variation

A generator that generates first image data based on first signal and generates second image data based on second signal, wherein the first photoelectric converters are arrayed in a first direction and a second direction crossing the first direction in a first region that light enters; and the second photoelectric converters are arrayed in the first direction and the second direction in a second region that light enters;
Broader recitation

Wherein: the first pixels each include a first circuit connected to the first control line, and the second pixels each include a second circuit connected to the second control line, wherein the first circuit includes a first transferer that transfers the charge from the corresponding first photoelectric converter in response to the first control signal, and the second circuit includes a second transferer that transfers the charge from the corresponding second photoelectric converter in response to the second control signal.
Obvious variation



Claims 2 and 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 50 of U.S. Patent No. 10,841,512.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2 and 26 of the instant application are a broader recitation and an obvious variation of claim 50 of U.S. Patent No. 10,841,512.  A mapping of the corresponding claims appears below.


Regarding claims 2 and 26, claims 2 and 26 are a broader recitation and an obvious variation of claim 50 of US 10,841,512.  Please see the chart below
Present application (17/020,920)
Reference Patent (10,841,512)
Notes
An imaging sensor, comprising:
An electronic apparatus comprising: an imaging sensor including: 
Broader recitation
A plurality of pixels each including a photoelectric converter that converts light into charge and a transfer transistor for transferring the charge resulting from conversion by the photoelectric converter;
A plurality of pixels; 
Obvious variation 
A first control line that is connected to a first transfer transistor included in each of a plurality of first pixels disposed side by side in a row direction and a column direction among the plurality of pixels, and receives a first control signal for controlling the first transfer transistor; and
A first control line connected to a plurality of first pixels, included in the pixels, the first pixels each including a first photoelectric converter that converts light into charge and outputting a first signal based on the charge resulting from conversion by the first photoelectric converter, the first control line receiving a first control signal for controlling the first pixels; and
Obvious variation
A second control line that is connected to a second transfer transistor included in each of a plurality of second pixels disposed side by side in the row direction and the column direction among the plurality of pixels, and receives a second control signal for controlling the second transfer transistor;
A second control line connected to a plurality of second pixels, included in the pixels, the second pixels each including a second photoelectric converter that converts light into charge and outputting a second signal based on the charge resulting from conversion by the second photoelectric converter, the second control line receiving a second control signal for controlling the second pixels; and 
Obvious variation

A generator that generates first image data based on first signal and generates second image data based on second signal, wherein the first photoelectric converters are arrayed in a first direction and a second direction crossing the first direction in a first region that light enters; and the second photoelectric converters are arrayed in the first direction and the second direction in a second region that light enters;
Broader recitation

Wherein: the first pixels each include a first circuit connected to the first control line, and the second pixels each include a second circuit connected to the second control line;
Obvious variation
Wherein the plurality of pixels each includes a floating diffusion to which the charge converted by the photoelectric converter is transferred by  the transfer transistor and a reset transistor that resets a potential of the floating diffusion, the imaging sensor further comprising: a third control line that is connected to a first reset transistor included in each of the plurality of first pixels, and receives a third control signal for controlling the first transfer transistor; and a fourth control line that is connected to a second reset transistor included in each of the plurality of second pixels, and receives a fourth control signal for controlling the second transfer transistor.
Wherein the imaging sensor includes a third control line that is connected to the first pixels and receives a third control signal for controlling the first pixels and a fourth control line that is connected to the second pixels and receives a fourth control signal for controlling the second pixels, the fourth control line differing from the third control line, the first circuit includes a first resitter that is connected to the third control line and resets a potential of a first floating diffusion to which the charge is transferred from the corresponding first photoelectric converter in response to the third control signal, and the second circuit includes a second resitter that is connected to the fourth control line and resets a potential of a second floating diffusion to which the charge is transferred from the corresponding second photoelectric converter in response to the fourth control signal.
Obvious variation


Allowable Subject Matter
Claims 3-24 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Re claims 3-13 and 27-28, the prior art does not disclose an imaging sensor having to the specific limitations disclosed in claims 3-13 and 27-28, wherein the imaging sensor includes a plurality of pixels each including a photoelectric converter that converts light into charge and a transfer transistor for transferring the charge resulting from conversion by the photoelectric converter; a first control line that is connected to a first transfer transistor included in each of a plurality of first pixels disposed side by side in a row direction and a column direction among the plurality of pixels, and receives a first control signal for controlling the first transfer transistor; and a second control line that is connected to a second transfer transistor included in each of a plurality of second pixels disposed side by side in the row direction and the column direction among the plurality of pixels, and receives a second control signal for controlling the second transfer transistor, the imaging sensor further comprising: a first output line that is connected to the plurality of first pixels and receives a first signal based on charge photoelectrically converted in each of the plurality of first pixels; and a second output line that is connected to the plurality of second pixels and receives a second signal based on charge photoelectrically converted in each of the plurality of second pixels.

Re claims 14-24 and 29-30, the prior art does not disclose an imaging sensor having to the specific limitations disclosed in claims 14-24 and 29-30, wherein the imaging sensor includes a plurality of pixels each including a photoelectric converter that converts light into charge and a transfer transistor for transferring the charge resulting from conversion by the photoelectric converter; a first control line that is connected to a first transfer transistor included in each of a plurality of first pixels disposed side by side in a row direction and a column direction among the plurality of pixels, and receives a first control signal for controlling the first transfer transistor; and a second control line that is connected to a second transfer transistor included in each of a plurality of second pixels disposed side by side in the row direction and the column direction among the plurality of pixels, and receives a second control signal for controlling the second transfer transistor, the plurality of pixels each includes a floating diffusion to which the charge converted by the photoelectric converter is transferred by the transfer transistor and a reset transistor that resets a potential of the floating diffusion, the imaging sensor further comprising: a third control line that is connected to a first reset transistor included in each of the plurality of first pixels, and receives a third control signal for controlling the first transfer transistor; and a fourth control line that is connected to a second reset transistor included in each of the plurality of second pixels, and receives a fourth control signal for controlling the second transfer transistor, the imaging sensor further comprising: a first output line that is connected to the plurality of first pixels and receives a first signal based on charge photoelectrically converted in each of the plurality of first pixels; and a second output line that is connected to the plurality of second pixels and receives a second signal based on charge photoelectrically converted in each of the plurality of second pixels.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699